Citation Nr: 0103274	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-07 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for emotional problems, 
due to undiagnosed illness.

2.  Entitlement to service connection for breathing problems, 
due to undiagnosed illness.

3.  Entitlement to an increased rating for chronic back pain 
with leg numbness, currently evaluated as 10 percent 
disabling, from an initial grant of service connection.

4.  Entitlement to an increased rating for residuals of a 
cervical spine injury, currently evaluated as 10 percent 
disabling, from an initial grant of service connection.

5.  Entitlement to an increased rating for gastroesophageal 
reflux disease with headaches, currently evaluated as 10 
percent disabling, from an initial grant of service 
connection.


6.  Entitlement to an increased rating for a left knee 
disorder, currently evaluated as 10 percent disabling, from 
an initial grant of service connection.

7. Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 10 percent disabling, from 
an initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and sister


INTRODUCTION

The veteran served on active duty from January 1984 to March 
1994, and includes service in the Southwest Asia Theater.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision in which the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for a 
disability characterized as emotional problems due to Persian 
Gulf War service, which was subsequently characterized as 
emotional and breathing problems due to Persian Gulf War 
service; and granted service connection for chronic back pain 
with leg numbness, residuals of a cervical spine injury, a 
disability characterized as gastroesophageal reflux disease 
with headaches, and left and right knee disorders.  

Each of these disabilities was rated as 10 percent disabling, 
effective as of March 4, 1994, which was the date of receipt 
of the veteran's initial claim for service connection.

In July 2000, a personal hearing was held before the 
undersigned Acting Member of the Board, sitting in 
Washington, D.C.

In a March 1999 statement, the veteran referred to various 
other disabilities, to include chronic fatigue, dental 
problems, jaw pain, and dermatologic problems, the presence 
of which he attributed to his service in the Persian Gulf, 
and for which he was apparently seeking service connection.  
The issues of service connection for these problems have not 
been adjudicated, and are not before the Board at this time.  
They are accordingly referred to the RO for action as 
appropriate.


REMAND

At the July 2000 personal hearing, the veteran and his 
representative indicated that clinical diagnoses with regard 
to both emotional problems and breathing problems have been 
rendered, thereby raising the question of whether such 
problems are, in fact, due to diagnosed and not undiagnosed 
illnesses.  This question is inextricably intertwined with 
the issues of entitlement to service connection for these 
problems due to undiagnosed illness, and should be addressed 
by the RO prior to any further action by the Board in this 
regard.

At that hearing, the veteran and his representative appeared 
to have referred to medical evidence on which various 
diagnoses were rendered.  Those records are not associated 
with the veteran's claims folder, and should be obtained and 
considered in conjunction with his claims.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

With regard to the veteran's claims for increased ratings for 
chronic back pain with leg numbness, residuals of a cervical 
spine injury, a disability characterized as gastroesophageal 
reflux disease with headaches, and left and right knee 
disorders, it 

is noted that he last was accorded a VA examination of these 
disabilities in June 1997, or more than three-and-a-half 
years ago.  The Board is of the opinion that the report of 
contemporaneous examinations of these disabilities would be 
of considerable probative value, particularly in view of the 
fact that the veteran's appeal arises from an initial grant 
of service connection of these disorders, and that "staged" 
ratings may be appropriate.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
accorded him treatment for any medical 
problems since 1997.

2.  Upon receipt of any and all such 
names and addresses, and duly executed 
authorization for the release of medical 
information, if necessary, the RO should 
request that all health care providers 
identified by the veteran furnish legible 
copies of all medical records compiled 
pursuant to treatment accorded him since 
1997.

3.  The veteran should then be accorded 
VA examinations by the appropriate 
specialists, in order to ascertain the 
severity of his service-connected chronic 
back pain with leg numbness, residuals of 
a cervical spine injury, a disability 
characterized as gastroesophageal reflux 
disease with headaches, and left and 
right knee disorders.  All tests 
indicated are to be conducted at this 
time, and all findings, and the reasons 

therefor, are to be set forth in a clear, 
logical and legible manner on the 
examination report.  With regard to the 
veteran's service-connected chronic back 
pain with leg numbness, residuals of a 
cervical spine injury, and left and right 
knee disorders, all examinations should 
also include a discussion of any and all 
resultant functional impairment.  

The veteran's claims folder is to be made 
available to the examiners prior to their 
examinations, for their review and 
referral.  The examiners should indicate 
on the examination reports that review of 
the veteran's claims folder was 
accomplished prior to their examination 
of the veteran.

4.  Following completion of the above, 
the RO should then adjudicate the issues 
of entitlement to service connection for 
emotional and breathing problems as 
diagnosed illnesses; that is, the RO 
should identify those clinical diagnoses 
that have been rendered with regard to 
such problems, as indicated in the 
transcript of the July 2000 personal 
hearing, and determine whether service 
connection for any or all of those 
disorders is warranted.  Concomitant with 
such action, the RO should also review 
the veteran's claims for service 
connection for emotional problems and 
breathing problems, due to undiagnosed 
illness, in light of the further 
development of the evidence requested 
herein.

The RO, at this time, should also review 
the issues of increased ratings for 
chronic back pain with leg numbness, 
residuals of a cervical spine injury, a 

disability characterized as 
gastroesophageal reflux disease with 
headaches, and left and right knee 
disorders.  With specific regard to the 
issue of entitlement to an increased 
rating for a disability characterized as 
gastroesophageal reflux disease with 
headaches, the RO should determine 
whether separate disability ratings for 
gastroesophageal reflux disease and 
headaches are appropriate.  In addition, 
with regard to all issues for which 
increased ratings are sought, the RO 
should determine whether "staged" 
ratings, pursuant to Fenderson, supra, 
are appropriate for any portion of the 
appellate period.

5.  As to the issues of entitlement to 
service connection for emotional problems 
and breathing problems, due to 
undiagnosed illness, and to increased 
ratings for chronic back pain with leg 
numbness, residuals of a cervical spine 
injury, a disability characterized as 
gastroesophageal reflux disease with 
headaches, and left and right knee 
disorders, if the decision remains in any 
manner adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with the appropriate period of time 
within which to respond thereto.  

As to the issues of entitlement to 
service connection for emotional problems 
and breathing problems, resulting from 
diagnosed illness, if the decision 
remains in any manner adverse to the 
veteran, he and his representative should 
be so notified, and advised of the period 
of time within which a notice of 
disagreement (NOD) should be 

submitted.  If a timely NOD is thereafter 
received, the veteran and his 
representative should be furnished with 
an SSOC, and advised of the period of 
time within which a substantive appeal 
should be submitted.  

6.  The RO should also furnish the 
veteran with an application for a total 
rating due to unemployability resulting 
from service-connected disorders, a claim 
for which is implicit in his testimony 
and statements.

7.  Following the above development, the 
case should be returned to the Board for 
further appellate review, as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to his claim, to include 
the possible denial thereof.  See 38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inferences as to the 
ultimate disposition of the claims on appeal should be made.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




